Odsed 11956r008244DABB Docunresh28s Fitedtieaie Rageiafe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, Index No, 19-ct-00374 (DAB)

Plaintiff, | ORDER
@

DADA

¥.

MICHAEL AVENATTI,

Defendant.

The Motion of Daniel Dubin, for admission to practice Pro Hac Vice in the above captioned
action is granted.

Applicant has declared that he is a member in good standing of the bar of the state of
California; and that his contact information is as follows;

Daniel Dubin

Pierce Bainbridge Beck Price & Hecht LLP

3558S, Grand Avenue, 44th Floor

Los Angeles, CA 90071

tel: (213) 262-9333

fax: (213) 279-2008

ddubin@piercebainbridge.com

Applicant having requesting admission Pro Hac Vice to appear for all purposes as counsel for

Defendant Michael Avenatti in the above entitled action;

IT HEREBY ORDERED that Applicant is admitted to practice Pro hac Vice in the above
captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the

  

Rules governing discipline of attorneys.

  

     

~ -GEBORAHA BATTS” 11] 20,4
UNITED STATES DISTRICT A: I ae

 
